Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, taken individually or in combination, teaches the limitations of the claims including “providing a many-to-one correspondence between a first plurality of touch sensors of a touch sensitive component on a back portion of a client device and a first capacitor on a touch-sensitive display screen of a front portion of the client device” as recited in each of independent claims 1, 19, and 20. All other claims are allowed as being dependent on an allowable base claim. The closest prior art is made of record in the attached notice of references cited. Lee and Heikkinen each teach touch on the back and display on the front of the device. Verweg teaches a many-to-one correspondence of touch sensors and receivers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627